Citation Nr: 1518445	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for psoriasis.

2.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the New York, New York Department of Veteran Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A July1980 rating decision originally denied service connection for a skin condition on the basis that there was no relationship between the Veteran's psoriasis and notations of a rash in service, and that there was no evidence of exposure to herbicides; a March 1994 rating decision continued to deny service connection for a skin condition because there was no evidence that his skin condition was a presumptive disability under 38 C.F.R. § 3.309(e), or that he otherwise had any condition associated with herbicide exposure; the Veteran was properly notified of the March 1994 decision and of his appellate rights, and did not file a timely appeal.

2.  Since the March 1994 denial, evidence has been received that is neither cumulative nor redundant of evidence previously of record; relates to unestablished facts needed to substantiate the underlying claim; and raises a reasonable possibility of substantiating such claim.

3.  The evidence reasonably shows that the Veteran's psoriasis began during service and has been persistent since.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for psoriasis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Service connection for psoriasis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran originally filed a claim of service connection for a "rash" in February 1980.  A July 1980 rating decision denied that claim on the basis that, while the Veteran had been diagnosed with psoriasis, there was no evidence of a relationship between such diagnosis and a notation of a rash in service.  In addition, while the Veteran suggested that such rash was possibly related to herbicide exposure during service, the AOJ found no evidence of such exposure.  

Thereafter, the Veteran sought to reopen this claim on several occasions.  The Board acknowledges that the most recent denial in this matter was issued in March 2008.  However, in July 2008, the Veteran submitted additional evidence that included a private November 2006 evaluation, from Dr. Rosemarie D. Amendolia, PhD, indicating that the Veteran's "physical symptoms of multiple skin rashes...are due to Agent Orange exposure over a long period."  As such evidence was not previously of record, or cumulative or redundant of evidence previously of record, it is new.  Furthermore, it clearly relates to a previously unestablished fact (a medical relationship) needed to substantiate the underlying claim, and under the low threshold established in Shade, raises a reasonable possibility of doing so.  Thus, new and material evidence was received within a year of the March 2008 rating decision, and it is not final.  

Consequently, the last prior final denial in this case is a March 1994 rating decision that denied service connection for a skin condition because there was no evidence that his skin condition was chloracne, which is presumptively related to herbicide exposure during service, or that he had any other condition that was otherwise associated with herbicide exposure.  Evidence of record at the time of that decision included the Veteran's service treatment records (STRs), a February 1980 VA examination, the original July 1980 rating decision, and VA treatment records.  The Veteran was notified of that decision and his appellate rights, and did not initiate a timely appeal.  In addition, no new and material evidence was received within a year of the decision.  Thus, it became final.

As mentioned above, the November 2006 private medical evaluation is both new and material evidence.  Furthermore, additional VA treatment records, new lay statements from the Veteran, his wife, his daughter, and a fellow service member, and a favorable June 2011 medical opinion from a VA provider have also been added to the record.  These records were also not previously of record, suggest that the Veteran's current psoriasis began during service and has persisted, and therefore are also new and material.  Accordingly, the claim may be reopened.  

Service Connection

As noted above, service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his skin disability began during military service in Vietnam, and continued thereafter.  His DD-214 confirms that he served in the Republic of Vietnam from July 1968 to March 1970.  STRs show the Veteran was treated for a rash in May 1969, but on service separation examination, no skin abnormalities were found.  

On February 1980 VA examination in conjunction with the Veteran's original claim seeking service connection for his rash, the examiner diagnosed psoriasis of the lower legs.  At the time, the Veteran reported that his rash had been present since 1971.  However, the examiner provided no nexus opinion.

In April 1985, VA records note that the Veteran had a rash on his hands, elbows, and legs since service in 1970.  In April 1986, VA records show the Veteran reported his rash had been recurrent for roughly 15 years.  On both occasions, providers confirmed the diagnosis of psoriasis.  

In July 2008, statements were received from the Veteran, his daughter, and his wife.  The Veteran alleged that he recalled seeing herbicide sprays being applied in his company's area, and that his clothes were left wet and damp from the spray.  He also alleged that his current rash was related to such exposures.  His daughter stated that she believed his psoriasis was related to herbicide exposure.  His wife reported that she met the Veteran in 1971, and that he had shown her his skin rash at the time, and said it began in Vietnam.  She also stated that the rash continues to exist and is now much more severe.  In addition, the Veteran submitted a report of a November 2006 private medical evaluation, from Dr. Amendolia (as noted above), that indicated his current physical symptoms of multiple skin rashes are due to Agent Orange exposure over a long period.

In June 2011, a correspondence from a VA dermatology provider notes the Veteran reported his psoriatic rash began in 1968 while on active duty in Vietnam.  It also notes review of the May 1969 STR described above, and includes an opinion that, based on the history related by the Veteran, it is more likely than not that he had onset of his psoriasis while on active duty. 

In July 2011, a fellow Veteran reported that he served with the Veteran in Vietnam and remembered he had developed a rash during that time.  He also reported that he had seen the Veteran on multiple occasions since service, and noticed that he still had the rash, which had grown worse. 

On September 2011 VA examination, the Veteran again reported that his skin disability had begun during service as small spots on his thighs, and continued to present after discharge.  The examiner, however, opined that there was no nexus between his current psoriasis and his military service.  Specifically, he cited to a lack of STRs documenting a skin rash or lesions besides the May 1969 note, and of clinical documentation of any skin problems from 1969 to 1985.  Furthermore, it indicates that the June 2011 favorable VA opinion was based solely on the Veteran's reported history.  Subsequently, VA treatment records from 2011 through 2012 show the Veteran continued to receive treatment for psoriasis.

At the outset, the Board notes that it is not in dispute that the Veteran has a diagnosis of psoriasis.  Thus, what remains for consideration is whether the Veteran's psoriasis began in, or is otherwise related to his military service.  To that end, the Board acknowledges that the Veteran has advanced a theory of entitlement based on herbicide exposure.  However, as service connection is granted, below, on a direct basis, it is not necessary for the Board to address entitlement under the presumptive provisions of 38 C.F.R. § 3.309(e).  

The Board finds the evidence of record, particularly the June 2011 statement of his VA treating provider, shows the Veteran's psoriasis began during service and has continued since.  In addition, the Veteran and other lay persons are fully competent to report observable conditions such as rashes.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (noting that lay people may self-diagnose simple conditions).  STRs and lay statements from a fellow Veteran who served with the Veteran confirm his reports of a skin rash beginning during service.  Moreover, his allegations regarding the persistence of his psoriasis since separation have been consistent and corroborated by lay statements from his wife and the fellow Veteran.  In light of the above, the Board finds such statements are also credible evidence of continuing psoriatic symptoms after discharge.  Significantly, his reports are also supported by the November 2006 and June 2011 positive nexus opinions.

The Board acknowledges the September 2011 VA examination report and the negative nexus opinion therein.  However, there are certain inconsistencies that render that opinion less probative.  Specifically, the examiner notes that there is no clinical documentation of a skin rash from 1969 to 1985, which is plainly untrue, as the February 1980 VA examination report includes the first diagnosis of a psoriatic rash on the lower legs.  Furthermore, it discounts the June 2011 favorable nexus opinion based on the fact that it relies entirely on the Veteran's reported history, which is also untrue, as the opinion provider explicitly indicated review of the May 1969 STR.  Moreover, such finding does not address the fact that, as explained above, the Veteran is entirely competent to report a recurrent skin rash over the years.  In addition, the Board again stresses that, as mentioned above, the June 2011 opinion is corroborated and supported by the private November 2006 opinion.

Accordingly, the Board finds that service connection for psoriasis is warranted.


ORDER

Service connection for psoriasis is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


